Citation Nr: 1705941	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  12-05 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1964 through September 1966 including service in Vietnam.  

These matters are before the Board of Veterans' Appeals (Board or BVA) on appeal from October 2010 and March 2012 rating decisions of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  The RO has appropriately merged the Veteran's TDIU claim (originally filed separately in November 2010) with his PTSD appeal.  The Veteran also initiated appeals in other matters but did not perfect appeals in those matters following the issuance of a statement of the case (SOC); consequently, they are not before the Board.  In January 2015, the Veteran appointed the Virginia Department of Veteran Services as his representative but, having revoked this representation in May 2016, is now representing himself.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record indicates that the Veteran was under the care of a non-VA psychiatrist in North Carolina from 2010-2013 (See April 2016 VA examination in VBMS and June 5, 2013 VA clinic note in Virtual VA); however, there is only one private medical record relating to PTSD from this period in the claims file, the June 2010 disability examination by North Carolina private practitioner, LG.  Thus, it appears that the record may not be complete.  Because the rating period at issue is May 2010 to present, any outstanding records from 2010 through 2013 are pertinent and must be obtained if possible.  

As the issue of entitlement to a higher rating for PTSD is being remanded for additional development, the Board finds that the issue of entitlement to TDIU is inextricably intertwined with this claim.  For this reason, consideration of whether the Veteran is entitled to TDIU must be deferred pending resolution of the claim being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together accordingly).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all providers of evaluations or treatment he has received for his service-connected PTSD disability and to provide authorizations for VA to obtain records of any such private evaluations or treatment, including records from a North Carolina provider from 2010-2013 as referenced in the existing record.  The AOJ should obtain for the record copies of the complete clinical records (i.e., any not already associated with the record) from the providers identified.  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.

2. The AOJ should specifically obtain for the record copies of the complete clinical records of all VA treatment the Veteran has received (i.e., update to the present complete records of his VA treatment for PTSD).

3. After the above development has been completed (to the extent possible), the AOJ should undertake any additional development necessary to adjudicate the Veteran's TDIU claim (including any additional development suggested by the results of the additional development of the PTSD claim, as described in paragraph 1. and 2., above).

4. The AOJ should then review the record and readjudicate the claims.  If the benefits sought remain denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC), afford the Veteran the opportunity to respond, and return the record to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




